Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. Stbeet bailboads, § 86*—when recovery for injuries resulting from collision with wagon sustained by the evidence. In an action against a street railway company to recover for injuries sustained by plaintiff resulting- from a collision between a street car and a horse and wagon driven by plaintiff, where plaintiff’s evidence tended to show that plaintiff was driving on a street car track and before he could turn his horse off the track a car approaching from behind struck the wagon causing the horse to jump across the track, and that the car was going from eighteen to twenty-five miles an hour, and did not slacken its speed, held that a judgment in favor of plaintiff was sustained by the evidence, there being conflicting stories as to how the accident happened.